                  IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                      FOR THE DISTRICT OF MONTANA                              SEP 2 7 2019
                            BILLINGS DIVISION                               Clerk, U S District Court
                                                                               District Of Montana
                                                                                     Missoula




  UNITED STATES OF AMERICA,
                                                       CR 19-78-BLG-DLC
                       Plaintiff,

        vs.                                            ORDER

  DEKKER KARL BOEKE,

                       Defendant.

      WHEREAS, in the indictment in the above case, the United States sought

forfeiture of any property of the above-captioned person, pursuant to 18 U.S.C.

§ 924(d), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violation;

      And whereas, on September 12, 2019, the defendant entered a plea of guilty

to the indictment, which charged him with prohibited person in possession of a

firearm and unlawful user of a controlled substance in possession of a firearm;

And whereas, the indictment contained a forfeiture allegation that stated that

as a result of the offenses charged in the indictment, the defendant shall forfeit the

following property:

      • Ruger, model LCR, .38 Special caliber revolver (SIN: 1540-89169)

      • Four (4) rounds of .38 Special ammunition

                                         -1-
      And whereas, by virtue of said guilty plea, the United States is now entitled

to possession of the property, pursuant to18 U.S.C. § 924(d), and Rule 32.2(b)(2),

Federal Rules of Criminal Procedure.

      ACCORDINGLY, IT IS ORDERED:

       1. That based upon the plea of guilty by the defendant to the indictment,

the United States is authorized and ordered to seize the property described above.

This property is forfeited to the United States for disposition in accordance with

the law, subject to the provisions of 18 U.S.C. § 924( d).

      2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.

      3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith

shall publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States' intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the

abovelisted forfeited property must file a petition with the Court within thirty (30)

days of the final publication of notice or of receipt of actual notice, whichever is

earlier. This notice shall state that the petition shall be for a hearing to adjudicate

the validity of the petitioner's alleged interest in the property, shall be signed by


                                            -2-
the petitioner under penalty of perjury, and shall set forth the nature and extent of

the petitioner's right, title, or interest in the forfeited property and any additional

facts supporting the petitioner's claim and the relief sought.

       The United States may also, to the extent practical, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.

      4. That upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.
                      ~
      Dated this   -z-::,. day of September, 2019.



                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                           -3-
